Case: 10-30699    Document: 00511505443          Page: 1    Date Filed: 06/10/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           June 10, 2011

                                      No. 10-30699                         Lyle W. Cayce
                                                                                Clerk

MARVIN M. WILLIAMSON, JR.

                                                  Plaintiff-Appellant
v.

CITY OF MORGAN CITY, ET AL.

                                                  Defendants-Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                  (6:08-CV-441)


Before GARWOOD, SMITH, and STEWART, Circuit Judges.
PER CURIAM:*
        On January 15, 2008, Officer Jimmy Richard and Officer Mark Griffith of
the Morgan City Police Department arrested Marvin Williamson on an
outstanding warrant for a charge of aggravated criminal damage to property.
Williamson      was   arrested     without    incident,    but    he   allegedly    became
confrontational once he was in the police station’s booking room, and officers
placed him in an isolation cell after a physical encounter. Williamson alleges



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR . R. 47.5.4.
   Case: 10-30699    Document: 00511505443     Page: 2   Date Filed: 06/10/2011




                                  No. 10-30699

that he was injured during the altercation with the officers and was denied
prompt medical care. He was subsequently convicted of resisting arrest and
battery on an officer in connection with this incident and sentenced on August
28, 2009.
      On March 31, 2008, Williamson filed a 42 U.S.C. § 1983 action against the
City of Morgan City, Doreen Francis, and Jimmy Richard on allegations of
excessive force, denial of medical care, and failure to train and supervise.
Francis was the jail supervisor at the time of the incident. Francis and Richard
were sued in their “official capacities” only. Williamson was represented by
attorney C.E. Bourg in this action as well as in the related criminal proceeding.
The district court granted the defendants’ motion for summary judgment on July
21, 2009. The court found that the plaintiff failed to prove a policy or custom of
excessive force or the denial of medical care. On July 31, 2009, the court entered
judgment dismissing Williamson’s suit with prejudice. Williamson did not file
an appeal. On May 27, 2010, Williamson filed a motion for relief from judgment
pursuant to Federal Rule of Civil Procedure 60(b). He filed this motion pro se.
Williamson’s motion was denied by the United States District Court for the
Western District of Louisiana on July 16, 2010. On July 26, 2010, he filed a
“59(e) Motion to Reconsider Relief from Judgment,” and on July 28, 2010, he
filed a “Motion for Notice of Appeal.” The district court entered an order on
August 13, 2010 finding that it no longer had jurisdiction over any of
Williamson’s pending motions because the issues were now before the Fifth
Circuit on appeal.
DISCUSSION
      The standard of review for a district court’s denial of a Rule 60(b) motion


                                        2
   Case: 10-30699    Document: 00511505443       Page: 3    Date Filed: 06/10/2011




                                   No. 10-30699

is abuse of discretion. Chick Kam Choo v. Exxon Corp., 699 F.2d 693, 694 (5th
Cir. 1983). This court has held that:


      “Motions under Rule 60(b) are directed to the sound discretion of the
      district court, and its denial of relief upon such motion will be set
      aside on appeal only for abuse of that discretion. . . . It is not enough
      that the granting of relief might have been permissible, or even
      warranted – denial must have been so unwarranted as to constitute
      an abuse of discretion.” Seven Elves, Inc. v. Eskenazi, 635 F.2d 396,
      402 (5th Cir. 1981) (emphasis in original) (citations omitted).
      The Federal Rules of Civil Procedure provide that a “court may relieve a
party or its legal representative from a final judgment, order, or proceeding” for
reasons including “ mistake, inadvertence, surprise, or excusable neglect.” F ED.
R. C IV. P. 60(b)(1). This court has set a high bar for what a party must show to
receive relief under Rule 60(b)(1). “Implicit in the fact that Rule 60(b)(1) affords
extraordinary relief is the requirement that the movant make a sufficient
showing of unusual or unique circumstances justifying such relief.” Pryor v. U.S.
Postal Service, 769 F.2d 281, 286 (5th Cir. 1985). The court in Pryor went on to
say that “[t]his Court has also repeatedly and firmly held that Rule 60(b) cannot
be used to extend the time for appeal.” Id.
      In cases where denying Rule 60(b) relief “precludes examination of the full
merits of the cause,” this court has allowed for more leniency in reopening cases.
Seven Elves, 635 F.2d at 402. However, that leniency does not apply in cases in
which the petitioner has already been accorded a full determination on the
merits of his case. Halicki v. Louisiana Casino Cruises, Inc., 151 F.3d 465, 471
(5th Cir. 1998). Williamson’s attorney responded to the defendants’ motion for
summary judgment, and the district court issued a reasoned summary judgment


                                         3
   Case: 10-30699       Document: 00511505443          Page: 4    Date Filed: 06/10/2011




                                       No. 10-30699

decision on the merits of Williamson’s case. He is not entitled to the leniency
accorded those who only receive default judgments.
       Further, in a case in which it granted relief on the basis of a Rule 60(b)
motion, this court relied in part on the fact that motion for relief was filed within
the time period for filing a direct appeal. Silas v. Sears, Roebuck & Co., Inc., 586
F.2d 382, 386-87 (5th Cir. 1978). We so noted in Pryor. Id. at 288. Here,
Williamson filed his Rule 60(b) motion approximately ten months after the
district court’s entry of judgment, which was clearly well after the time limit for
filing a direct appeal.1
       The district court also considered some of Williamson’s arguments under
Rule 60(b)(3), specifically whether the failure of his former attorney and/or the
defendants to produce a second DVD constituted fraud, misrepresentation, or
misconduct. The district court did not abuse its discretion in denying Rule 60(b)
relief on these grounds. Williamson did not set out any credible evidence that
there was a second DVD, and the defendants certified that there was no such
DVD. Additionally, the rule provides for relief from misconduct committed by
an adverse party, so any alleged misconduct by Williamson’s attorney is
irrelevant.
       For the foregoing reasons, the judgment of the district court is
AFFIRMED.




       1
         It is also worth noting with regards to the timeliness of Williamson’s motion that
under the Federal Rules of Appellate Procedure, the district court may extend the time to
file an appeal if the moving party did not receive notice of the entry of judgment, but only if
the party files a motion within 180 days after the judgment is entered or within fourteen
days of receiving notice, whichever is earlier. FED . R. APP . P. 4(a)(6). Williamson without
question did not file his Rule 60(b) motion within either of these time frames.

                                              4